Citation Nr: 0614518	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-36 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinnitus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2003, a statement of the case 
was issued in October 2003, and a timely substantive appeal 
was received in December 2003.

The October 2002 rating decision granted service connection 
for degenerative arthritis, right middle finger, assigning a 
noncompensable disability evaluation, and denied entitlement 
to service connection for hearing loss disability, left ear, 
tinnitus disability, and jungle rot, bilateral feet.  The 
veteran filed a notice of disagreement in March 2003 as to 
the disability rating assigned to degenerative arthritis of 
the right middle finger, and the denied service connection 
claims.  A June 2003 rating decision assigned a 10 percent 
disability rating to the veteran's degenerative arthritis of 
the right middle finger, and in July 2003, the veteran 
submitted a written statement that he was satisfied with the 
disability rating assigned.  Thus, this issue is no longer in 
appellate status.  In an October 2003 rating decision, 
entitlement to service connection for tinea pedis and 
onychomycosis of the feet was granted, and a noncompensable 
rating was assigned, thus this constituted a full award of 
the benefit sought on appeal with regard to this issue.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
The veteran did not submit a jurisdiction-conferring notice 
of disagreement as to the down-stream elements of effective 
date or compensation level within the applicable time period.  
Thus, those issues are not currently in appellate status.  
Id.  Although the October 2003 statement of the case included 
the issues of service connection for hearing loss disability, 
left ear, and tinnitus disability, the veteran only perfected 
an appeal as to the issue of entitlement to service 
connection for tinnitus disability.



FINDING OF FACT

Tinnitus disability was not manifested during the veteran's 
active duty service, nor is tinnitus disability otherwise 
related to the veteran's active duty service.



CONCLUSION OF LAW

Tinnitus disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in July 2002.  
The letter predated the October 2002 rating decision.  See 
id.  The VCAA letter notified the veteran of what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The July 2002 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for tinnitus 
disability, but there has been no notice of the types of 
evidence necessary to establish a disability rating or 
effective date.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
July 2002 in which it advised the veteran of the evidence 
necessary to support his service connection claim.  Since the 
Board concludes below that the preponderance of the evidence 
is against entitlement to service connection for tinnitus 
disability, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records and examinations.  In August 2002, the veteran 
submitted a written statement indicating that he had no 
medical evidence to submit in support of his claim.  There is 
no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in September 2003.  
The examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran's DD Form 214 reflects that during active duty 
service, he served as an intel analyst.

Service medical records are negative for complaints of 
hearing loss or tinnitus.  A Report of Medical History 
completed by the veteran in October 1967 reflects that he 
checked the 'No' box with regard to any 'ear, nose or throat 
trouble.'  The Report of Medical Examination completed for 
separation purposes in October 1967 is negative for 
complaints of tinnitus, and audiometer examination reflects 
normal hearing.  At a VA examination conducted in December 
1967, his ear drums were clinically evaluated as normal.

The veteran first reported subjective complaints of tinnitus 
in his May 2002 informal claim for compensation.  

At a September 2003 VA examination, the veteran complained of 
hearing loss and tinnitus.  He reported that during service 
he was exposed to noise from rifles for two years and did not 
wear ear protection.  Post-service, he reported occasionally 
using power tools as a handyman, and wearing ear protection.  
He reported intermittent tinnitus in both ears, occurring at 
random and lasting for one to two minutes.  The examiner 
opined that this is likely of the same etiology as current 
idiopathic hearing loss due to causes other than military 
service.  The examiner diagnosed hearing acuity within normal 
limits in the right ear, and mild to moderate sensorineural 
hearing loss in the left ear.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus disability.  Service medical records are negative 
for complaints of tinnitus or hearing problems.  

Furthermore, the veteran did not complain of any hearing loss 
or tinnitus until May 2002, approximately 35 years after 
separation from service.  It is also worth mentioning that 
the veteran filed claims for compensation in October 1967 and 
March 1968, and underwent VA examinations in December 1967 
and December 1969, and did not claim hearing loss or 
tinnitus.  This suggests that he did not have hearing loss or 
tinnitus at that time.  

Thus, the Board is left with no documented hearing loss or 
tinnitus in service, no complaints of hearing loss or 
tinnitus until 35 years after separation from service, and a 
VA opinion of record which opines that the veteran's tinnitus 
is due to causes other than military service.  The 
examination report reflects the veteran's report of noise 
exposure during service, and occasional exposure to power 
tools post-service.  However, the evidence of record would 
seem to support more than occasional exposure to power tools, 
as he is employed as a handyman and has claimed to perform a 
variety of tasks in this capacity to include, hammering, 
sawing, drilling, sanding and wrenching.  Based on all of the 
above, the Board concludes that the preponderance of the 
evidence is against a finding that his current tinnitus is as 
a result of noise exposure during service.

The Board has considered the veteran's own lay statements to 
the effect that his tinnitus is causally related to his 
active service; however, it is noted that there is no medical 
evidence of record to support such a theory and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The negative clinical and documentary 
evidence post-service for 35 years is more probative than the 
remote assertions of the veteran.  As noted above, the lack 
of continuity of treatment may bear in a merits determination 
on the credibility of the evidence of continuity of symptoms 
by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997)

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


